Citation Nr: 1801221	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an evaluation in excess of 0 percent for chronic obstructive lung disease (COPD), emphysema, to include the propriety of the reduction of the evaluation from 100 percent to 0 percent, effective September 1, 2013.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel
INTRODUCTION

The Veteran had active duty from June 2000 to October 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As indicated by a December 2013 VA Form 27-0820, Report of General Information, the Veteran asked that his appeal be expedited (or, in other words, advanced on the docket) due to his financial hardship.  He provided documentation to support his request, including a September 2013 letter written by an attorney that the Veteran apparently consulted with, who explained that the Veteran was in jeopardy of having to file for bankruptcy.  The Board finds that this is good and sufficient cause to advance the case on the docket; thus, the motion to advance the appeal on the Board's docket is granted.  See 38 C.F.R. § 20.900(c).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that a remand is necessary for further development of this claim prior to adjudication by the Board.

Specifically, it appears that the Veteran was last afforded a VA examination for his COPD and emphysema in January 2013.  He has asserted on numerous occasions that his COPD and/or emphysema has worsened.  See, e.g., VA Form 9, Appeal to Board of Veterans' Appeals received in March 2014; Transcript of Hearing Before a Decision Review Officer (DRO) dated in July 2014.  As such, he should be afforded another VA examination to address the current severity of his COPD and emphysema.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his COPD and emphysema.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to the procedures of 38 C.F.R. § 3.159(c).

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected COPD and emphysema.  This examination should encompass full pulmonary function testing.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by an adequate rationale.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to an evaluation in excess of 0 percent for chronic obstructive lung disease (COPD), emphysema, to include the propriety of the reduction of the evaluation from 100 percent to 0 percent, effective September 1, 2013, must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




